STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS



Rickey Darrell Morgan,
Petitioner Below, Petitioner
                                                                                      FILED
vs.) No. 19-0697 (Kanawha County 19-P-140)                                         April 28, 2020
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
Karen Pszczolkowski, Superintendent, Northern                                        OF WEST VIRGINIA

Correctional Facility,
Respondent Below, Respondent




                               MEMORANDUM DECISION


       Petitioner Rickey Darrell Morgan, self-represented litigant, appeals the July 18, 2019, order
of the Circuit Court of Kanawha County dismissing his petition for a writ of habeas corpus.
Respondent Karen Pszczolkowski, Superintendent, Northern Correctional Facility, by counsel
Mary Beth Niday, filed a response in support of the circuit court’s order. Respondent West Virginia
Parole Board (“Parole Board” or “Board”), by counsel Keith D. Fisher, filed a summary response
in support of the circuit court’s order. Petitioner filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

       In 1988, petitioner was indicted for murder in the McDowell County Circuit Court. On
October 6, 1988, petitioner pled guilty to first-degree murder pursuant to a plea agreement, which
provided that there would be a recommendation that the court impose a life sentence of
incarceration with the possibility of parole. The circuit court accepted petitioner’s guilty plea and
sentenced him to a life term of incarceration with the possibility of parole after ten years. 1

       1
        At the time of petitioner’s conviction, a defendant convicted of first-degree murder with
a recommendation of mercy was required to serve a minimum term of ten years of incarceration
(continued . . .)
                                                 1
        According to petitioner, the Board denied him parole following interviews in 1998, 2001,
2004, 2007, 2010, 2013, 2016, 2018, and 2019. Following the Board’s denial of parole in 2019,
petitioner filed a petition for a writ of habeas corpus in the Marshall County Circuit Court on April
10, 2019. On April 12, 2019, the Marshall County Circuit Court transferred the petition to the
Kanawha County Circuit Court. 2 After an initial review of the petition, by order entered on April
25, 2019, the Kanawha County Circuit Court found that “appointment of counsel [was] not
warranted,” but directed that a response to the petition be filed.

        On June 25, 2019, the Parole Board filed a motion to dismiss the petition, arguing the
allegations therein and the single attached exhibit were insufficient to allow the circuit court to
evaluate petitioner’s claim(s). The Board noted that petitioner attached only an incomplete copy
of its 2019 decision to deny parole, 3 but seemingly complained about all nine of the denials of
parole. On July 9, 2019, petitioner filed a response to the motion to dismiss. By order entered on
July 18, 2019, the circuit court dismissed the habeas petition, finding that it was unable to “assess
[petitioner]’s allegations and adequately respond thereto without knowing which of the nine parole
hearings/decisions is at issue.”

        Petitioner now appeals the circuit court’s July 18, 2019, order. This Court reviews a circuit
court order dismissing a habeas petition under the following standard:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W. Va.
417, 633 S.E.2d 771 (2006).

Syl. Pt. 1 of Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016); see also Syl. Pt. 1, State
ex rel. Postelwaite v. Bechtold, 158 W. Va. 479, 212 S.E.2d 69 (1975) (holding that “[f]indings of
fact made by a trial court in a post-conviction habeas corpus proceeding will not be set aside or
reversed on appeal by this Court unless such findings are clearly wrong”). Additionally,

               “‘[a] court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel for the petitioner if the petition, exhibits, affidavits or other documentary

before being eligible for parole. The minimum term has since been increased to fifteen years of
incarceration. See 1994 W. Va. Acts ch. 35 (amending W. Va. Code § 62-3-15).
       2
        West Virginia Code § 14-2-2(a) provides that an action may be filed in the Kanawha
County Circuit Court when “the state, the Governor, any other state officer, or a state agency is
made a party defendant.”
       3
         The copy of the Parole Board’s 2019 decision to deny parole provided by petitioner did
not include the signature page.
                                              2
       evidence filed therewith show to such court’s satisfaction that the petitioner is
       entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W. Va. 467, 194
S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W. Va. 698, 601 S.E.2d 18
       (2004).

Syl. Pt. 3, Anstey, 237 W. Va. at 411, 787 S.E.2d at 864.

        On appeal, petitioner argues that the circuit court erred in dismissing the petition without a
hearing or appointment of counsel. Respondents counter that the circuit court properly dismissed
the petition. We agree with respondents.

         “[H]abeas corpus review of parole hearings will be available only when a prisoner alleges
with specificity, facts that tend to prove abuse of discretion or other due process deprivations.”
Tasker v. Mohn, 165 W. Va. 55, 69, 267 S.E.2d 183, 191 (1980); see also Losh v. McKenzie, 166
W. Va. 762, 771, 277 S.E.2d 606, 612 (1981) (finding that that “[a] mere recitation of any of [the]
grounds [for habeas relief] without detailed factual support does not justify the issuance of a writ,
the appointment of counsel, and the holding of a hearing”). Here, based on our review of the
petition, we concur with the circuit court’s finding that petitioner’s vague allegations did not allow
it to ascertain “which of the nine parole hearings/decisions [was] at issue.” Therefore, we conclude
that the circuit court’s dismissal of the habeas petition did not constitute an abuse of discretion.

        For the foregoing reasons, we affirm the circuit court’s July 18, 2019, order dismissing
petitioner’s petition for a writ of habeas corpus.

                                                                                           Affirmed.



ISSUED: April 28, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                  3